     Case 2:21-cv-00369-JAM-CKD Document 14 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RAYMOND MCCOWAN,                                  No. 2:21-cv-00369-JAM-CKD P
12                          Plaintiff,
13             v.                                          ORDER
14       L. MCKEOWN, et al.,
15                          Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On July 1, 2021, the court screened plaintiff’s

19   complaint and gave him the option of proceeding immediately on the Eighth Amendment

20   excessive force claims against defendants McKeown, Stephens, and Merrell or of amending his

21   complaint. Plaintiff has filed the required Notice of Election form indicating his intent to file a

22   first amended complaint. 1 ECF No. 13. Based on plaintiff’s notice, the court will grant plaintiff

23   30 days to file a first amended complaint.

24            Accordingly, IT IS HEREBY ORDERED that:

25            1.    Plaintiff is granted 30 days to file a first amended complaint.

26            2. The failure to file an amended complaint within the time provided will result in a

27
     1
      Plaintiff also filed a request to correct the docket indicating that defendant R. Stephens is also
28   known as R. Merrell. ECF No. 12. The court has updated the docket to reflect this information.
                                                         1
     Case 2:21-cv-00369-JAM-CKD Document 14 Filed 07/20/21 Page 2 of 2


 1               recommendation that this case be dismissed.

 2   Dated: July 20, 2021
                                                    _____________________________________
 3
                                                    CAROLYN K. DELANEY
 4                                                  UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10   12/mcco0369.eot.fac.docx

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
